DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent Number 11,209,613. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the conditional ranges have overlapping values, as outlined below.

U.S. Patent Application Number 16/677,680
U.S. Patent Number 11,209,613
Claim 1
A camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the camera optical lens satisfies following conditions: 4.00 ≤ f1/f ≤ 6.00; -9.76 ≤ (R1+R2)/(R1-R2) ≤ -4.16; 0.04 ≤ d1/TTL ≤ 0.06; and -50.00 ≤ R5/d5 ≤ -20.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R5 denotes a curvature radius of an object side surface of the third lens; d5 denotes an on-axis thickness of the third lens; R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis and the focal length, the curvature radius and the on-axis thickness of the camera optical lens are all in units of mm.

Claim 2
The camera optical lens as described in claim
1, further satisfying following conditions: 4.09
≤ f1/f ≤ 6.00; and -48.50 ≤ R5/d5 ≤ -20.03.

A camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the camera optical lens satisfies following conditions: 6.00 ≤ f1/f ≤ 10.00; and -23.00 ≤ R5/d5 ≤ -10.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R5 denotes a curvature radius of an object side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and the focal length, the curvature radius and the on-axis thickness of the camera optical lens are all in units of mm.

Claim 3
The camera optical lens as described in claim 1, wherein the first lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions: -51.86 ≤ (R1+R2)/(R1-R2) ≤ -9.17; and 0.02 ≤ d1/TTL ≤ 0.07, where R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.


Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the camera optical lens satisfies following conditions: 4.00 ≤ f1/f ≤ 6.00; -9.76 ≤ (R1+R2)/(R1-R2) ≤ -4.16; 0.04 ≤ d1/TTL ≤ 0.06; and -50.00 ≤ R5/d5 ≤ -20.00, as defined, the prior art fails to teach such a camera optical lens simultaneously satisfying the conditional expressions: 0.66 ≤ f2/f ≤ 2.28; -3.45 ≤ (R3+R4)/(R3-R4) ≤ -1.03; and 0.04 ≤ d3/TTL ≤ 0.13, as defined and claimed in dependent claim 5; 18.81 ≤ f3/f ≤ 227.49; -675.47 ≤ (R5+R6)/(R5-R6) ≤ 60.80; and 0.02 ≤ d5/TTL ≤ 0.07, as defined and claimed in dependent claim 7; 1.25 ≤ f4/f ≤ 4.26; 2.28 ≤ (R7+R8)/(R7-R8) ≤ 8.14; and 0.05 ≤ d7/TTL ≤ 0.15, as defined and claimed in dependent claim 9; -2.82 ≤ f5/f ≤ -0.93; -9.58 ≤ .
With regard to dependent claim 6, claim 6 is allowable as it depends, directly or indirectly, from dependent claim 5 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 8, claim 8 is allowable as it depends, directly or indirectly, from dependent claim 7 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 10, claim 10 is allowable as it depends, directly or indirectly, from dependent claim 9 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 12, claim 12 is allowable as it depends, directly or indirectly, from dependent claim 11 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 14, claim 14 is allowable as it depends, directly or indirectly, from dependent claim 13 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 16, claim 16 is allowable as it depends, directly or indirectly, from dependent claim 15 and therefore inherits all of the limitations of the claim from which it depends.

With regard to dependent claim 20, claim 20 is allowable as it depends, directly or indirectly, from dependent claim 19 and therefore inherits all of the limitations of the claim from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
22 February 2022